Citation Nr: 0632654	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-19 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for undifferentiated 
schizophrenia, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2006.  


FINDINGS OF FACT

1.  The veteran's service-connected undifferentiated 
schizophrenia is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
impairment of short-term memory and difficulty establishing 
and maintaining relationships.  

2.  The veteran's service-connected disability does not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for undifferentiated schizophrenia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 4.7, 4.130 (Diagnostic Code 9204) (2006).

2.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is service connected for a single disability, 
chronic undifferentiated schizophrenia, which is rated as 50 
percent disabling.  He avers that his psychiatric disability 
is the cause of unemployability.

The veteran was granted Social Security Administration (SSA) 
disability benefits in February 1985.  Medical records relied 
upon by SSA reveal that the veteran was seen for a variety of 
health issues including mental illness, with diagnoses 
ranging from depression, major affective disorder, severe 
borderline personality disorder, post-traumatic stress 
disorder (PTSD), and seizure disorder.  The primary diagnosis 
noted by SSA was borderline mental retardation with secondary 
diagnoses of depression and alcohol dependence with an onset 
date in November 1979.  

The veteran was afforded a VA examination in July 2003.  He 
reported no suicidal or homicidal ideations or audiovisual 
hallucinations.  He reported that he had some nightmares 
about the Vietnam conflict but no panic or anxiety associated 
with helicopters, movies, gunfire, etc.  He reported a 
decrease in his short-term memory and energy level.  He also 
said he had a 30-pound weight loss over the last three years.  
He said he felt strong panic with a fast heartbeat when he 
has something important to do and that he would rather not be 
around people.  He reported being noncompliant with his 
medications.  Mental status examination revealed that the 
veteran's behavior was somewhat cooperative with poor eye 
contact because he wore sunglasses during the examination.  
The examiner noted that the veteran had a disheveled 
appearance.  He was noted to be agitated but his mood was 
described as "fine."  His affect was noted to be mildly 
flat with a lack of connection with the examiner.  His speech 
was noted to be slow and his thought process was 
circumstantial with some tangentiality and looseness of 
associations.  The examiner noted that the veteran was not 
delusional, reported no audio, visual, or olfactory 
hallucinations, he had no suicidal or homicidal ideations, 
and he had no obsessions or compulsions.  His abstraction was 
noted to be very concrete, his insight was noted to be 
average, and his judgment was good.  The examiner said the 
veteran had borderline intelligence quotient (IQ) in the 70-
80 range.  He diagnosed the veteran with chronic 
undifferentiated schizophrenia and assigned a global 
assessment of functioning (GAF) score of 50.  The examiner 
concluded that the veteran did not meet the criteria for 
PTSD.  He said the veteran was severely impaired both 
socially and occupationally with borderline intellectual 
functioning.  He noted that with compliance with his 
medications the veteran's mental condition could improve.  He 
said the veteran may be employable in jobs that do not 
require social interaction or increased intellectual 
functioning.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 2003 to January 2006.  The records 
reveal that in December 2004 the veteran was noted to have 
logical and coherent thought content.  He denied psychotic 
symptoms and suicidal or homicidal ideations.  He reported a 
stable sleep pattern and denied depressive symptoms.  In 
January 2005 the veteran reported that he was compliant in 
taking his medication.  He said if he failed to take his 
medications he began to hear voices, which happened three 
months previously when he was not consistently taking his 
medication.  He said as long as he takes his medication and 
the pressure on him is low he is "okay."  He reported no 
paranoia.  He said he no longer thinks he is in Vietnam when 
he awakens.  His mood was noted to be good.  He had no 
suicidal ideation.  He was noted to have mild symptoms of 
tardive dyskinesia, history of a remote head injury in 1996, 
and a motor vehicle accident.  The veteran was noted to live 
with his brother.  He was noted to be well dressed and 
groomed and cooperative with good eye contact.  His mood was 
described as euthymic and his affect full.  He reported no 
hallucinations, obsessions, or suicidal or homicidal 
ideations.  The examiner assigned the veteran a GAF score of 
60.  In February 2005 the veteran was noted to be alert and 
oriented in three spheres.  His thought content was noted to 
be logical.  He denied psychotic symptoms and suicidal or 
homicidal thoughts.  In April 2005 he was noted to be well 
groomed with good eye contact, and his speech was within 
normal limits.  He denied any psychotic symptoms or homicidal 
or suicidal ideations.  His appetite and sleep were good.  In 
May 2005 he was noted to be pleasant in conversation, alert, 
and oriented in three spheres.  He reported that he was 
eating and sleeping well.  In September 2005 and October 2005 
he was noted to be sleeping seven to eight hours per night.  
He was alert and oriented in three spheres.  He denied 
suicidal or homicidal ideations and psychosis.  He was noted 
to be pleasant in conversation and his mood was euthymic.  In 
November 2005 he was noted to be stable as to psychosis, mood 
and PTSD.  He had a constricted affect with normal speech and 
linear thinking.  No symptoms of PTSD were reported.  In 
December 2005 the veteran was noted to be alert and oriented 
in three spheres.  His thought content was logical and goal-
directed.  He denied suicidal ideations, homicidal ideations, 
and psychotic symptoms.  In January 2006 the veteran was 
noted to have no paranoia.  He was noted to be usually 
euthymic with occasional depression.  He was not suicidal and 
he usually slept well but was easily fatigued.  He reported 
no dreams of Vietnam.  No psychosis was reported by the 
examiner.  

The veteran was afforded a VA psychiatric examination in 
November 2005.  The veteran reported being compliant with his 
psychotropic medications.  He reported sleeping reasonably 
well with his medications of Doxepin, Risperdal, and muscle 
relaxant.  Her reported constant nightmares but he denied 
flashbacks.  He denied auditory hallucination, visual 
hallucinations, and paranoid thought.  He denied suicidal and 
homicidal ideations.  He reported that news of the Iraq war 
did not bother him.  He reported an exaggerated startle 
response to unexpected loud sounds.  His appetite and energy 
were noted to be poor.  He reported no suicide attempts.  He 
reported occasional panic attacks.  The examiner noted that 
there was no significant problem in the veteran's thoughts 
and communication.  He said he was unable to comment on the 
veteran's employability as the veteran has been unemployed 
since 1979.  The examiner said the veteran's social 
functioning was limited.  The veteran was noted to live with 
his brother and to have never married.  He was noted to be 
asocial.  The examiner reported that the veteran displayed no 
significant bizarre behavior.  He wore sunglasses throughout 
the examination and he was noted to have a speech impairment 
which caused some communication difficulty, but no 
significant problems with his thought process.  The examiner 
reported that the veteran was able perform activities of 
daily living such as bathing, eating and self hygiene.  The 
veteran had no history of admissions for psychiatric 
treatment.  The examiner reported that the veteran was 
slightly tensed during his mental status examination with 
restricted affect and goal-directed, limited speech.  He was 
alert and oriented in three spheres and unable to remember 
three objects out of three after five minutes.  The veteran 
stated that he has mental problems.  His judgment was noted 
to be fair.  The examiner diagnosed the veteran with 
moderately severe undifferentiated schizophrenia.  He noted 
that the veteran was responding reasonably well to his 
medication as evidenced by his lack of hallucinations or 
paranoid thought.  He assigned the veteran a GAF score of 60.

The veteran testified at a Board hearing in May 2006.  He 
said that he received his mental health care at VA. He said 
he received SSA disability benefits for his mental 
disability.  He reported having been unemployed since 1979.  
He testified that he occasionally relapses and starts to 
hallucinate.  He said he sleeps well but that he has pain in 
his legs and head which sometimes makes sleeping difficult.  
He reported that he lives with his brother and he said his 
brother helps him take his medication and helps him with his 
finances.  He also testified that he does not drive and that 
he relies upon his brother for transportation.  He reported 
being able to do activities of daily living such as bathing.  
He reported that he does not socialize.  He said he forgets 
where he puts things and could not remember all of his 
nieces' names but he said he remembers his siblings' names.  
He denied having any hobbies but he said he could do chores 
around the house.  He reported no difficulty concentrating 
and staying on task when he was performing tasks around the 
house.  Finally, he testified that a few years ago he was 
having hallucinations but he has been doing well recently.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's schizophrenia has been rated as 50 percent 
disabling under Diagnostic Code 9204.  38 C.F.R. § 4.130 
(2006).  Under Diagnostic Code 9204, a 30 percent rating is 
for consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  

The Board finds that, in light of the medical evidence of 
record, as discussed above, an award higher than the 50 
percent evaluation already awarded is not warranted.  The 
Board notes that the medical evidence shows that the 
veteran's symptomatology, as evidenced by the findings of the 
VA treatment records dated from August 2003 to January 2006, 
the July 2003 VA psychiatric examination, and the November 
2005 VA psychiatric examination clearly falls in the range 
between the criteria for a 30 percent rating and a 50 percent 
rating.  

Regarding the application of the pertinent criteria, there is 
evidence of occupational impairment.  The veteran was noted 
to have been unemployed since 1979.  However, the July 2003 
VA examiner noted that the veteran may be employable in jobs 
that do not require social interaction or increased 
intellectual functioning.  There is evidence of some social 
impairment.  The veteran was noted to isolate himself.  He 
reported that he did not have any hobbies or socialize with 
others.  However, the veteran reported that he lives with his 
brother and relies on him for help with his finances and 
transportation.  The veteran exhibited no impairment of 
thought processes and he was able to communicate.  A speech 
impairment made communication difficult at times.  There was 
evidence of some sleep loss but the veteran attributed this 
to pain in his legs and head.  He exhibited some short-term 
memory loss.  

Regarding application of the rating criteria, there is no 
evidence that the veteran has obsessive or ritualistic 
behavior that interfered with his routine activities.  There 
is no evidence that the veteran has stereotyped speech, 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  The veteran has 
regularly denied suicidal and homicidal ideations and 
psychotic symptoms.  The veteran reported being able to stay 
on task and do chores around the house as well as perform 
activities of daily living.  These are the sort of things 
that strongly suggest that he does not experience 
deficiencies in most area as is required for a 70 percent 
rating.  Rather, his difficulties are akin to the problems 
identified by the criteria for a 50 percent rating, with 
reduced reliability and productivity as a result.

The Board notes that the veteran's GAF score was 50, assigned 
at the July 2003 VA examination based on the evidence dated 
during the time period in question, and was indicative of 
moderate to serious symptoms.  He was assigned a GAF score of 
60 at the time of his November 2005 VA examination, 
indicative of moderate symptoms.  While GAF scores are not, 
in and of themselves, the dispositive element in rating a 
disability, they are persuasive evidence when used in 
association with detailed evaluations.  In this case the 50 
percent rating contemplates a GAF score of 50 and a moderate 
to high level of schizophrenia.  Since, as noted, the 
evidence, especially the findings relative to the degree of 
impairment, does not warrant greater than the 50 percent 
disability awarded, a higher evaluation may not be assigned.  

In sum, the veteran's symptoms due to PTSD are not of the 
degree contemplated by the criteria for a higher rating; they 
are more like those contemplated by the currently assigned 50 
percent rating.  He is not deficient in most areas.  His 
speech is not illogical, obscure, or irrelevant; he does not 
experience near-continuous panic or depression.  He has not 
been so irritable as to have periods of violence.  While he 
was noted to neglect his appearance on occasion, self-
isolate, and experience some problems with stressful 
circumstances and maintaining effective relationships, the 
kinds of problems he experiences are like those set forth in 
the criteria for a 50 percent rating.  Consequently, the 
Board finds that the preponderance of the evidence is against 
the claim for a higher rating for the veteran's service-
connected schizophrenia.  See 38 C.F.R. § 4.7.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected schizophrenia has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that this 
disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Turning to the claim for TDIU, total disability is considered 
to exist when there is any impairment that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2006).  Total ratings are authorized for any disability or 
combination of disabilities for which the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is therefore for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

Here, the veteran's single service-connected disability is 
rated as 50 percent disabling.  The veteran therefore does 
not meet the criteria for entitlement to award of TDIU under 
the provisions of 38 C.F.R. § 4.16(a) because he is not rated 
at 60 percent or more for a single service-connected 
disability, or rated at 70 percent for two or more service-
connected disabilities with at least one disability rated at 
least at 40 percent.  He also does not meet the requirement 
that he be unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  
The veteran is in receipt of SSA disability benefits for 
borderline mental retardation with secondary diagnoses of 
alcohol dependence and depression.  

As for application of 38 C.F.R. § 4.16(b), the Board notes 
that the evidence does not show a disability picture related 
to his single service-connected disability as would render 
the veteran unable to secure and follow a substantially 
gainful occupation.  The evidence of record does not 
demonstrate that the veteran's service-connected disability 
has resulted in hospitalization or other debilitation that 
would preclude his participation in some form of work.  The 
July 2003 VA examiner said the veteran may be employed in 
jobs that do not require social interaction or increased 
intellectual functioning.  The Board finds that loss of 
occupational function caused by service-connected 
schizophrenia is not such as to prevent him from engaging in 
work that is more than marginal.  He has significant other 
medical problems, but, as noted above, the Board may not 
consider those problems and their resulting functional 
impairments when deciding whether the veteran meets the 
requirement for a total disability rating.  In short, it is 
not shown that his schizophrenia is such that he could not 
follow gainful employment.  The GAF scores and the findings 
by examiners as analyzed above all indicate that the veteran 
is not totally impaired from gainful work.  Thus, there 
appears no basis for award of TDIU.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in the veteran's pursuit of a 
higher evaluation for his service-connected schizophrenia in 
correspondence dated in December 2003, and for his TDIU claim 
in October 2005.  The Board notes that the veteran was 
apprised of VA's duties to both notify and assist in the 
December 2003 and October 2005 correspondence.  Specifically 
regarding VA's duty to notify, the notifications to the 
veteran apprised him of what the evidence must show to 
establish entitlement to TDIU and an increased rating for 
schizophrenia, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claims.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations, which put the veteran on notice of what was 
specifically required to substantiate his claims.

Additionally, the veteran was told of the criteria used to 
assign an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This was done in a March 2006 
supplemental statement of the case.  No such issue is now 
before the Board and none is raised by the Board's decision 
in this case.  Therefore, a remand of the case in order to 
address an effective date issue is not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
VA medical records, and SSA records, and secured examinations 
during the pendency of his claim in order to ascertain the 
severity of his disability.  VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to an increased rating for undifferentiated 
schizophrenia is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


